EXHIBIT 10.3

 

FORM AGREEMENT

 

AMENDED AND RESTATED

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT (the “Agreement”), made and entered into as of the
       day of              , 20     (the “Effective Date”), between Reddy Ice
Corporation, a Nevada corporation (the “Company”), and                         ,
an individual residing at the address set forth on Exhibit A attached hereto
(the “Executive”).

 

WHEREAS, the Company is a wholly-owned subsidiary of Reddy Ice Holdings, Inc., a
Delaware corporation (the “Parent”); and

 

WHEREAS, the Company and Executive previously entered into a Severance Agreement
dated as of                        (the “Prior Agreement”); and

 

WHEREAS, the parties acknowledge and agree that this Agreement shall replace and
supersede the Prior Agreement in its entirety; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement in
order to continue to provide certain benefits to the Executive in the event of
Executive’s severance from employment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

1.                                       Termination of Employment.  In the
event the Executive’s employment terminates for the reasons set forth in this
Section 1, the Executive shall only be entitled to the payments provided for in
Section 2.

 

1.1                                 Termination upon Death.  The Executive’s
employment shall terminate as of the date of the Executive’s death.

 

1.2                                 Termination upon Disability.  If the
Executive becomes Disabled, the Company may terminate the Executive’s employment
by written notice to the Executive, in which event the Executive’s employment
shall terminate ten (10) days after the date upon which the Company has given
notice to the Executive of its intention to terminate the Executive’s
employment.

 

1.3                                 Termination by the Company for Cause.  The
Company may terminate the Executive’s employment at any time for “Cause” by
written notice to the Executive.  For purposes of this Agreement, “Cause” shall
mean any of the following: if the Executive (i) is convicted of, or pleads
guilty to, a felony or a crime involving moral turpitude, (ii) engages in
independently verified, continuing and unremedied substance abuse involving
drugs or alcohol, (iii) performs an action or fails to take an action that, in
the reasonable judgment of a majority of the disinterested members of the Board,
constitutes willful dishonesty, larceny, fraud or gross negligence by the
Executive in the performance of the Executive’s duties to the Company, or

 

--------------------------------------------------------------------------------


 

makes a knowing or reckless misrepresentation (including by omission of any
material adverse information) to shareholders, directors or officers of the
Parent, (iv) willfully and repeatedly fails, after ten (10) business days
notice, to materially follow the written policies of the Company or instructions
of the Board or (v) materially breaches any agreement to which the Executive and
the Company or any of its Subsidiaries are a party, or materially breaches any
written policy, rule or regulation adopted by the Company or any of its
Subsidiaries relating to compliance with securities laws or other laws, rules or
regulations and such breach is not cured by the Executive or waived in writing
by the Company within thirty (30) days after written notice of such breach to
the Executive.

 

1.4                                 Termination by the Company without Cause. 
The Company may terminate the Executive’s employment at any time, without Cause,
upon thirty (30) days’ written notice from the Company to the Executive.

 

1.5                                 Termination by the Executive without Good
Reason.  The Executive may terminate the Executive’s employment at any time,
without Good Reason (i.e., the Executive’s voluntary termination), upon thirty
(30) days’ written notice from the Executive to the Company.

 

1.6                                 Termination by the Executive for Good
Reason.  The Executive may terminate the Executive’s employment for Good Reason
upon thirty (30) days’ written notice from the Executive to the Company.

 

2.                                       Severance Payments.

 

2.1                                 Severance Payments Upon Termination for
Disability or by the Company without Cause or by the Executive for Good Reason
after a Change in Control.  If the Executive’s employment with the Company is
terminated pursuant to Sections 1.2 or 1.4 (but not Section 1.6) prior to a
Change in Control, the Executive shall be entitled to a severance payment equal
to        of the Executive’s annual Base Salary then in effect, which shall be
paid in a lump sum within 30 days after the Executive’s termination of
employment, without offset for other earnings plus the Prorated Bonus (as
defined below); provided, however  that if a termination pursuant to Sections
1.2, 1.4 or 1.6 occurs within 24 months after a Change in Control, the Executive
shall be entitled to the following:

 

2.1.1                        a severance payment equal to        times the
Executive’s Base Salary then in effect which shall be paid in a lump sum within
30 days after the Executive’s termination of employment;

 

2.1.2                        continued participation in the Company’s health and
welfare plans for a period of eighteen (18) months (coincident with COBRA
continuation coverage) for himself and his dependents to the extent such
continued participation is permitted by the terms of such plans provided that
(i) he shall pay the premiums for such benefits at rates assessed for active
employees, (ii) nothing contained herein shall require the Company to maintain
any group benefit plans for its employees or prevent the Company from modifying
its group benefit plans or contribution level for its employees and
(iii) nothing contained herein shall require the Company to secure new benefit
plans to provide any such benefits;

 

2

--------------------------------------------------------------------------------


 

2.1.3                        a pro rata portion of the Executive’s performance
bonus for the year in which the Executive’s termination of employment occurs
(prorated for the portion of such year in which Executive was an active employee
of the Company); provided that such prorated bonus shall only be payable if and
to the extent that the performance criteria for such bonus are satisfied and
provided further that such prorated bonus shall be payable at the time bonuses
for active employees in respect of such year are paid; but, in any event, during
the calendar year immediately following the calendar year to which the bonus
relates (the “Prorated Bonus”); and

 

2.1.4                        immediate and full vesting of any non-performance
based options to purchase shares of the Company’s stock, restricted stock of the
Company or equity grants outstanding as of the date of the Executive’s
termination.

 

2.2                                 Severance Payments Upon Termination for
Cause, Death or by the Executive without Good Reason or with Good Reason Prior
to a Change in Control.  If the Executive’s employment with the Company is
terminated pursuant to Sections 1.1, 1.3, 1.5 or 1.6 prior to a Change in
Control, the Executive shall receive only all previously earned, accrued and
unpaid Base Salary and benefits from the Company and its employee benefit plans,
including any such benefits under pension, disability and life insurance plans,
policies (including vacation policies) and programs applicable to the Company.

 

2.3                                 Section 280G.  The Executive shall bear all
expense of, and be solely responsible for, all federal, state, local or foreign
taxes due with respect to any payment received hereunder, including, without
limitation, any excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”); provided, however, that any payment or benefit
received or to be received by the Executive in connection with a Change in
Control or the termination of the Executive’s employment (whether payable
pursuant to the terms of this Agreement (“Contract Payments”) or any other plan,
arrangements or agreement with the Company or any affiliate (collectively with
the Contract Payments, the “Total Payments”) shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code but only if, by reason of such reduction, the net
after-tax benefit received by the Executive shall exceed the net after-tax
benefit that would be received by the Executive if no such reduction was made.

 

For purposes of this Section 2.3, “net after-tax benefit” shall mean (i) the
total of all payments and the value of all benefits which the Executive receives
or is then entitled to receive from the Company that would constitute “excess
parachute payments” within the meaning of Section 280G of the Code, less
(ii) the amount of all federal, state and local income taxes payable with
respect to the foregoing calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to the Executive (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) above by
Section 4999 of the Code.

 

The foregoing determination shall be made by a nationally recognized accounting
firm (the “Accounting Firm”) selected by the Company and reasonably acceptable
to the Executive.  The Accounting Firm shall submit its determination and
detailed supporting calculations to both

 

3

--------------------------------------------------------------------------------


 

the Executive and the Company within fifteen (15) days after receipt of a notice
from either the Company or the Executive that the Executive may receive payments
which may be “parachute payments.”  If the Accounting Firm determines that a
reduction is required by this Section 2.3, the cash portion of the Total
Payments shall be reduced to the extent necessary so that no portion of the
Total Payments shall be subject to the excise tax imposed by Section 4999 of the
Code, and the Company shall pay such reduced amount to the Executive.  If the
Accounting Firm determines that none of the Total Payments, after taking into
account any reduction required by this Section 2.3, constitutes a “parachute
payment” within the meaning of Section 280G of the Code, it will, at the same
time as it makes such determination, furnish the Executive and the Company an
opinion that Executive has substantial authority not to report any excise tax
under Section 4999 of the Code on his federal income tax return.

 

The Executive and the Company shall each provide the Accounting Firm access to
and copies of any books, records, and documents in the possession of the
Executive or the Company, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Section 2.3 .  The fees and expenses of the Accounting Firm
for its services in connection with the determinations and calculations
contemplated by this Section 2.3  shall be borne by the Company.

 

2.3                                 Section 409A Compliance.

 

(i)                                     2.3.1                        General
Compliance.  This Agreement is intended to be exempt from, or otherwise comply
with, Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance issued thereunder (collectively referred to
herein as “Code Section 409A”).  The Company shall undertake to administer,
interpret, and construe this Agreement in a manner that does not result in the
imposition on the Executive of any additional tax, penalty, or interest under
Section 409A of the Code.  The Company and Executive agree that they will
execute any and all amendments to this Agreement as they mutually agree in good
faith may be necessary to ensure compliance with the provisions of Code
Section 409A; however, the Company does not guarantee any particular tax effect
to Executive under this Agreement, and shall not be liable to Executive for any
payment made under this Agreement at the direction or consent of Executive,
which is determined to result in an additional tax, penalty or interest under
Code Section 409A, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under Code Section 409A. 
Notwithstanding anything in this Agreement to the contrary, if a payment
obligation arises on account of Executive’s separation from service while
Executive is a “specified employee,” as described in Code Section 409A, and as
determined by the Company in accordance with its procedures, by which
determination Executive shall be bound, any payment of “deferred compensation”
as defined under Code Section 409A, after giving effect to the exemptions
available under Code Section 409A, shall be made on the first business day of
the seventh month following the date of Executive’s separation from service, or,
if earlier, within fifteen (15) days after the appointment of the personal
representative or executor of Executive’s estate following the Executive’s
death.  With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for

 

4

--------------------------------------------------------------------------------


 

reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code; (2) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.

 

2.3.2                        Separation from Service.  “Termination of
employment,” “resignation,” or words of similar import, as used in this
Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A of the Code, the
Executive’s “separation from service” as defined in Section 409A of the Code.

 

3.                                       Non-Solicitation and Confidentiality
Agreement

 

The Executive hereby confirms and acknowledges that the Executive is subject to
the provisions set forth in the Employee Non-Disclosure, Assignment,
Non-Competition, and Non-Solicitation Agreement attached hereto as Exhibit B
(the “Non-Disclosure Agreement”).  The provisions of this Agreement shall apply
where there is a conflict between this Agreement and the Non-Disclosure
Agreement.

 

4.                                       Other Provisions.

 

4.1                                 Notices.  Notice under this Agreement shall
be in writing and shall be deemed given when received by the party to be
notified (a) when given in person, (b) on the first day after delivery to
Federal Express or other overnight courier, postage prepaid and (c) upon
transmission by telecopier with confirmation by United States mail, in each case
at the address for the intended recipient as set forth below:

 

(i)                                   if to the Company, to:

 

Reddy Ice Corporation
8750 North Central Expressway, Suite 1800
Dallas, Texas 75231
Telecopier:  (214) 528-1532
Attention:  Chairman of the Board

 

with a copy (which shall not constitute notice) to:

 

DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020
Attention:                                         Roger Meltzer, Esq.

 

5

--------------------------------------------------------------------------------


 

(ii)                                if to the Executive, to the Executive at the
address set forth on Exhibit A attached hereto or to the telecopier number set
forth below:

 

Telecopier:  (214) 528-1532

 

4.2                                 Entire Agreement.  This Agreement (and the
Exhibits attached hereto including the Non-Disclosure Agreement) contains the
entire agreement between the parties with respect to the specific subject matter
hereof and replaces and supersedes any and all prior employment contracts and
other related agreements, written or oral, with respect thereto, as well as any
and all entitlements which have accrued as of the date of this Agreement that
the Executive may otherwise have with or derive from the Company.  This
Agreement should be read in conjunction with any agreements providing for
compensation to the Executive pursuant to the Company’s long-term incentive
plans and any indemnification agreements between the Company and the Executive.

 

4.3                                 Waivers and Amendments.  This Agreement may
be amended, modified, superseded, canceled, renewed or extended, and the terms
and conditions hereof may be waived, only by a written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance.  No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right, power or privilege hereunder, nor any single or partial exercise
of any right, power or privilege hereunder, preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

4.4                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with and subject to, the laws of the
State of Texas, without giving effect to the principles of conflicts of law.

 

4.5                                 Arbitration.  Any dispute or controversy
arising out of or in connection with this Agreement or the Executive’s
employment or the termination thereof, including, but not limited to, any claim
of discrimination under federal or state law, shall be subject to and settled
exclusively by binding arbitration in Dallas, Texas, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitrators’ award in any court having jurisdiction and
reasonable attorneys’ fees and shall be awarded to the prevailing party.  The
arbitrators shall determine the allocation of the costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 4.5 based on
the arbitrators’ assessment of the merits of the positions of the parties.

 

4.6                                 Binding Effect; Benefit.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and any
heirs, successors and assigns.  Nothing in this Agreement, expressed or implied,
is intended to confer on any person other than the parties hereto or such heirs,
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

 

4.7                                 Assignment.  This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive; provided, however, that such rights and

 

6

--------------------------------------------------------------------------------


 

obligations shall be enforceable by the Executive’s legal representatives, heirs
and other successors in interest.  The Company shall assign this Agreement and
its rights, together with its obligations, hereunder in connection with any
sale, transfer or other disposition of all or substantially all of its assets or
business, whether direct or indirect, by purchase, merger, consolidation or
otherwise.

 

4.8                                 Number and Gender.  As used herein, the
singular shall include the plural and vice versa and words used in one gender
shall include all others as appropriate.

 

4.9                                 Withholding of Taxes.  The Company may
withhold from any compensation or benefits payable under this Agreement all
federal, state, city and other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

 

4.10                           Definitions.  For purposes of this Agreement:

 

(i)                                     “Base Salary” shall mean means
Executive’s annual base salary, which is $                   as of the date of
this Agreement, as such amount may be changed and in effect from time to time. 
Notwithstanding the foregoing, Base Salary shall be determined without regard to
any change that would constitute Good Reason.

 

(ii)                                  “Change in Control” shall mean the
earliest to occur of any of the following events on or before the third
anniversary of the Effective Date:  a (a) Change in Ownership of the Company,
(b) Change in Board Membership, (c) Change in the Ownership of Assets of the
Company, or (d) a Merger, Consolidation, or Reorganization as described herein:

 

(a)                                  A Change in Ownership of the Company shall
occur on the date that any one Person or Persons Acting as a Group acquires
ownership of (or has acquired ownership during the 12 month period ending on the
date of the most recent acquisition by such Person) more than 30% of the total
voting power of the capital stock of the Company (except with respect to the
occurrence of a Merger, Consolidation, or Reorganization as provided for in
paragraph (d) below).

 

(b)                                 A Change in Board Membership shall occur on
the date a majority of members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election.

 

(c)                                  A Change in the Ownership of Assets of the
Company shall occur on the date that any one Person acquires, or Persons Acting
as a Group acquire (or has or have acquired during the 12-month period ending on
the date of the most recent acquisition by such Person or Persons), assets from
the Company that have a total gross fair market value more than 50% of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions.  For this purpose, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

(d)                                 A Merger, Consolidation, or Reorganization
shall occur on the date of any merger, consolidation or reorganization involving
Company

 

7

--------------------------------------------------------------------------------


 

immediately after which Persons Acting as a Group who hold more than a majority
of the total voting power of the capital stock represented by outstanding voting
securities of the surviving entity are not Persons who held outstanding voting
securities of Company immediately prior to such transaction.

 

The following rules of construction apply in interpreting the definition of
Change in Control:

 

(A)                              A Person means any individual, entity or group
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended, other than employee benefit plans sponsored or
maintained by the Company and by entities controlled by the Company or an
underwriter of the capital stock of the Company in a registered public offering.

 

(B)                                Persons will be considered to be Persons
Acting as a Group (or Group) if they are owners of a corporation that enters
into a merger, consolidation, purchase or acquisition of stock, or similar
business transaction with the corporation.  If a Person owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
Group with other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.  Persons will not be
considered to be acting as a Group solely because they purchase assets of the
same corporation at the same time or purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.

 

(C)                                A Change in Control shall not include a
transfer to a related person.

 

(D)                               For purposes of this paragraph, Code section
318(a) applies to determine stock ownership.  Stock underlying a vested option
is considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option).  For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury Regulation §1.83-3(b) and (j)), the stock underlying the
option is not treated as owned by the individual who holds the option.

 

(ii)                                  “Disabled” or “Disability” shall mean,
with respect to the Executive, (a) the occurrence of a period of 90 consecutive
days or 180 out of 360 consecutive days during which the Executive is unable to
perform the Executive’s duties due to a mental or physical impairment or (b) a
determination of disability due to mental or physical impairment by an agreed
upon medical practitioner selected by the Company and the Executive, that it is
reasonably likely that an impairment exists with respect to the Executive which
will, with the passage of time, satisfy clause (a). If the Company and the
Executive are unable to agree upon a medical practitioner, each shall select a
medical practitioner and such practitioners shall jointly select another medical

 

8

--------------------------------------------------------------------------------


 

practitioner who shall determine whether or not there is a disability.  If the
two practitioners chosen by the Company and the Executive are unable to agree
upon the third practitioner, the American Arbitration Association in Dallas,
Texas shall select a medical practitioner.

 

(iii)                               “Good Reason” shall mean a separation from
service (with the meaning of Treasury Regulation Section 1.409A-1(h)) within 1
year following the initial existence of one or more of the following conditions
arising without Executive’s consent:  (1) a material diminution in Executive’s
Base Salary; (2) a material diminution in Executive’s title, authority, or
responsibility; (3) relocation of Executive to an office more than 50 miles from
Executive’s office on the Employment Date; or (4) a material breach by the
Company of this Agreement.  Before terminating employment for Good Reason,
Executive must provide notice of the existence of the condition within 90 days
following the initial existence of such condition.  Company shall have a period
of thirty 30 days after receipt of such notice to correct the situation (and
thus prevent Executive’s termination for Good Reason).  Upon the expiration of
the thirty (30) day period without cure by the Company, Executive shall be
entitled to terminate for Good Reason.

 

4.11                           Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

4.12                           Headings.  The headings in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

The Company:

 

 

REDDY ICE CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 